              Case 2:20-cv-00457-RSL Document 27 Filed 02/17/21 Page 1 of 2




 1                                                                   The Honorable Robert S. Lasnik

 2

 3

 4

 5                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
       MUTUAL OF ENUMCLAW INSURANCE                    No. 2:20-cv-00457-RSL
 8     COMPANY, a foreign insurer

 9                           Plaintiff,
                                                       ORDER EXTENDING EXPERT
                      v.                               DISCOVERY DEADLINE TO MARCH
10                                                     1, 2021
       MESA UNDERWRITERS SPECIALTY
11     INSURANCE COMPANY, a foreign insurer
       and FIRST NATIONAL INSURANCE                    CLERK’S ACTION REQUIRED
12     COMPANY OF AMERICA, a foreign
       insurer,
13
                           Defendants.
14
            Upon consideration of the Stipulated Motion to Extend Expert Discovery Deadline to
15
     March 1, 2021, and finding good cause for said extension, it is hereby ORDERED that the
16
     deadline for Expert Discovery Deadline is amended as follows:
17
            Case Event                                                   Amended Due Date
18
            Reports for Expert Witnesses under FRCP 26(a)(2):            March 1, 2021
19
            No other deadline in the Amended Order Setting Trial Date & Related Dates (Dkt. #25)
20
     shall be modified by this Order.
21
                         17th day of February, 2021.
            Dated this ______                    21.
22

23                                                     ______________________________
                                                       Robert S. Lasnik
                                                       United States District Judge

                                                                            LETHER LAW GROUP
       ORDER EXTENDING EXPERT DISCOVERY DEADLINE TO                   1848 WESTLAKE AVENUE N, SUITE 100
       MARCH 1, 2021 - 1                                                       SEATTLE, WA 98109
                                                                       P: (206) 467-5444 F: (206) 467-5544
              Case 2:20-cv-00457-RSL Document 27 Filed 02/17/21 Page 2 of 2




 1

 2   Presented By:

 3    LETHER LAW GROUP                             FLOYD PFLUEGER & RINGER, P.S.

 4
      /s/ Thomas Lether_______                     /s/ William J. Dow
 5    Thomas Lether, WSBA #18089                   Francis S. Floyd, WSBA #10642
      /s/ Eric J. Neal        _____                William J. Dow, WSBA #51155
 6    Eric J. Neal, WSBA #31863                    Amber L. Pearce, WSBA #31626
      1848 Westlake Ave N., STE 100                200 West Thomas Street, Suite 500
 7    Seattle, WA 98109                            Seattle, WA 98119
      P: 206-467-5444 F: 206-467-5544              P: 206-441-4455 F: 206-441-8484
 8    tlether@letherlaw.com                        ffloyd@floyd-ringer.com
      eneal@letherlaw.com                          wdow@floyd-ringer.com
 9    Attorneys for Plaintiff Mutual of Enumclaw   apearce@floyd-ringer.com
      Insurance Company                            Attorneys for First National Insurance
10                                                 Company of America

11

12

13

14

15

16

17

18

19

20

21

22

23




                                                                      LETHER LAW GROUP
       ORDER EXTENDING EXPERT DISCOVERY DEADLINE TO             1848 WESTLAKE AVENUE N, SUITE 100
       MARCH 1, 2021 - 2                                                 SEATTLE, WA 98109
                                                                 P: (206) 467-5444 F: (206) 467-5544
